DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-11, 13, 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “at least one breachable bubble [] formed at an opposite second side of the enclosure” is unclear. Applicant’s claim 1 discloses what appears to be different “opposite second side[s]” at lines 6 and 16.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 9-11, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “at least one breachable bubble [] formed at an opposite second side of the enclosure” is unclear. Applicant’s claim 1 discloses what appears to be different “opposite second side[s]” at lines 6 and 16.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (US 3,941,248) in view of Perell et al. (US 6,726,364).
Regarding claim 1, Moser discloses a series of packages (Fig. 5) formed from a continuous strip of overlapping flexible films, wherein each package comprises: an enclosure (Fig. 2; or a single (3)) configured to receive at least one product, the enclosure being sealed from the surrounding environment, the package including two tab areas (1, 9), one tab area formed at a first side of the enclosure and the other tab area formed at an opposite second side of the enclosure; the two tab areas being formed by selectively sealing two opposing flexible films, each of the two tab areas comprising at least one breachable bubble (7) configured to be breached upon application of pressure by a user, separating a sealed portion of the two films that form the surrounding tab area, allowing access to the enclosure; the enclosure configured to be accessible from either of or both of the two tab areas upon breaching of at least one of said breachable bubbles; and wherein the first side of one package is positioned adjacent to a second side of an adjacent package, the breachable bubble located along the first side of one package being positioned complementary to the breachable bubble located on the second side of the adjacent package and being separated by a seal line. See Figs. 1-6. Moser does not disclose at least one breachable bubble formed at an opposite second side of the enclosure. 
Perell, which is drawn to a package, discloses at least one breachable bubble (34L) formed at a first side of an enclosure and at least one breachable bubble (34R) formed at an opposite second side of the enclosure. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use bubbles on a first and second side of the enclosure of Moser, as disclosed by Perell, in order to facilitate opening the package from various points. 
Regarding claim 2, Moser does not disclose each of the two tab areas containing a plurality of breaching bubbles. Perell, which is drawn to a package, discloses two tab areas (34L, 34R) containing a plurality of breaching bubbles (36L, 36R). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a plurality of bubbles, as disclosed by Perell, on the package of Moser in order to facilitate the opening of Moser from multiple sides. 
Regarding claim 3, Moser discloses the enclosure of each package (Fig. 2) that contains a plurality of separate compartments (3). See Figs. 1-2. 
Regarding claim 4, a different product is capable of being contained in each of the plurality of compartments. 
Regarding claim 6, each portion of a tab area that seals one of the plurality of compartments contains at least one breachable bubble on each package. See Figs. 1-6. 
Regarding claim 9, Moser discloses the claimed invention except for the package being formed from a single piece of material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a single piece of material as claimed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 10, the seal line comprises perforations (8). 
Regarding claim 11, the complementary bubbles on adjacent packages are formed from a single bubble that is divided by the seal line. See Figs. 1-6. 
Regarding claim 13, the breachable bubbles are formed by trapping a gas present between the two opposing films. See Fig. 6. 
Regarding claim 14, the opposing films that form one of the tabs on each package are partially separated upon breaching of the at least one breachable bubble and the partially separated films may be used as flaps for a user to peel apart to further open said sealed tab. See Figs. 1-6.
Regarding claim 17, each breachable bubble on the series of packages has a shape similar to a half circle. See Fig. 5. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734